EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Briscoe on 04 February 2021.
In the Amendments to the Claims of 30 November 2020 claim 22 has been amended as follows:
	22. (currently amended) A method comprising:
selecting a non-infant human commencing an antibiotic therapy;
selecting an amount of a mixture of the human milk oligosaccharides (“HMOs”) 2′-fucosyllactose (2′FL) and lacto-N-neotetraose (LNnT) effective for increasing the relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of the non-infant human; and
increasing the relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of the non-infant human and reducing the likelihood of the non-infant human experiencing gastrointestinal dysbiosis, diarrhea, or both, associated with the antibiotic therapy by administering to the non-infant human a daily dose of the selected effective amount of the mixture of 2′FL and LNnT. 


	The amendment filed 30 November 2020 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 5-6, 8-12, 14, 16-17, 20, 23 and 27 have been canceled.
2. No new claims have been added.
3. Claims 1, 13, 19 and 21-22 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102, 103 and double patenting.
5. A Declaration under 37 CFR 1.132 by Bradley Taylor.
The following rejection has been overcome:
6. The rejection of Claims 19-21 and 27-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the metes and bounds being unclear in claim 19 has been overcome by appropriate amendments.
	Claims 1-4, 7, 13, 15, 18-19, 21-22, 24-26 and 28-29 are pending in the case.
	Support is seen at paragraphs 0027, 0035, 0050, Examples 1-3 and 6 and original claims 12-17 in the published application US 2018/0177809A1).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Buck teaches that only B. infantis and B. breve are able to ferment classes of HMO’s represented by 2’FL and LNnT whereas B. adolescentis grew only in non-HMO carbohydrate sources, specifically GOS and FOS. Even though Buck teaches that molar ratio of SFCA produced by formula fed infants more closely resembled that of adults than that of breast-fed infants, Haarman et al (cited by applicant in the IDS filed 11/30/2020) teaches that feeding HMO’s to infants did not promote the growth of B. adolescentis. The teaching of Buck cannot be 
The Terminal Disclaimers filed on 04 February 2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. 10,751,354 has been reviewed and is accepted. The Terminal Disclaimer has been recorded. This overcomes a potential obviousness-type double patenting rejection of Claims 1-4, 7, 13, 15, 18-19, 21-22, 24-26 and 28-29 as being unpatentable over claims 1-11 of U.S. 10,751,354.
The Terminal Disclaimers filed on 04 February 2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Application No. 15/897,099 (‘099) has been reviewed and is accepted. The Terminal Disclaimer has been recorded. This overcomes the rejection of instant Claims 1-4, 7, 13, 15 and 18-19, 21-23, 24-26 and 28-29 provisionally on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 15/897,099 (‘099) of record.
Therefore, pending claims 1-4, 7, 13, 15, 18-19, 21-22, 24-26 and 28-29 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623